In an action by the infant plaintiff to recover damages for personal injuries alleged to have been sustained through the negligence and malpractice of the defendants, who are dentists, and by the adult plaintiff to recover damages for loss of the infant’s services and for medical expenses, order granting defendant Wisoff’s motion in so far as it requires plaintiffs to state and number separately their causes of action, and otherwise denying said Wisoff’s motion, modified by striking out the ordering paragraphs and inserting in place thereof the following: Ordered that the action be severed, that separate trials *783of the alleged causes of action against defendants be had, and that plaintiffs serve on defendant Wisoff an amended complaint separately stating and numbering the causes of action. In other respects, the motion is denied. As so modified, the order, in so far as an appeal is taken, is affirmed, without costs; the amended complaint to be served within ten days from the entry of the order hereon. Young, Adel and Taylor, JJ., concur; Lazansky. P. J., and Johnston, J., concur in result.